 


113 HR 1063 RH: National Strategic and Critical Minerals Policy Act of 2013
U.S. House of Representatives
2014-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 289
113th CONGRESS 2d Session 
H. R. 1063
[Report No. 113–390] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 12, 2013 
Mr. Lamborn introduced the following bill; which was referred to the Committee on Natural Resources 
 

April 1, 2014
Additional sponsors: Mr. Cole, Mr. Diaz-Balart, Mr. Cramer, Mr. Coffman, Mr. Amodei, Mrs. Lummis, Mr. Stivers, Mr. Mullin, and Mr. Ross


April 1, 2014
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To require the Secretary of the Interior to conduct an assessment of the capability of the Nation to meet our current and future demands for the minerals critical to United States manufacturing and agricultural competitiveness and economic and national security in a time of expanding resource nationalism, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Strategic and Critical Minerals Policy Act of 2013. 
2.FindingsCongress finds that— 
(1)the availability of minerals and metals is essential for economic growth, national security, technological innovation, and the manufacturing and agricultural supply chain; 
(2)the exploration, production, processing, use, and recycling of minerals contribute significantly to the economic well-being, security, and general welfare of the Nation; 
(3)the industrialization of China and India has driven demand for nonfuel mineral commodities, sparking a period of resource nationalism exemplified by China’s reduction and stoppage of exports of rare-earth mineral elements necessary for telecommunications, military technologies, medical devices, agricultural production, and renewable energy technologies; 
(4)the United States has vast mineral resources but is becoming increasingly dependent upon foreign sources; 
(5)25 years ago the United States was dependent on foreign sources for 30 nonfuel mineral materials, 6 of which were entirely imported to meet the Nation’s requirements and another 16 of which were imported to meet more than 60 percent of the Nation’s needs; 
(6)by 2010, United States import dependence for nonfuel mineral materials more than doubled from 30 to 67 commodities, 18 commodities were imported entirely to meet the Nation’s requirements, and another 25 commodities required imports of more than 50 percent; 
(7)the United States lacks a coherent national policy to assure the availability of minerals essential to manufacturing, national economic well-being and security, agricultural production, and global economic competitiveness; and 
(8)the Nation’s ability to compete and innovate requires proper planning and preparation today to meet tomorrow’s mineral needs. 
3.Congressional declaration of policy 
(a)In generalIt is the continuing policy of the United States to promote an adequate and stable supply of minerals to maintain our Nation’s economic well-being, security, and manufacturing, industrial, energy, agricultural, and technological capabilities. 
(b)Policy goalsImplementation of the policy set forth in subsection (a) requires that the Federal Government coordinate the Federal departments and agencies responsible for ensuring that supply, to— 
(1)facilitate the availability, development, and production of domestic mineral resources to meet national needs, including the demands of the Nation’s manufacturing and agricultural industries; 
(2)promote and encourage the development of economically and environmentally sound, safe, and stable domestic mining, minerals, metals, processing, and minerals recycling industries; 
(3)establish an assessment capability for identifying the mineral demands, supply, and needs of our Nation; and 
(4)minimize duplication, needless paperwork, and delays in the administration of Federal and State laws and regulations, and issuance of permits and authorizations necessary to explore, develop, and produce minerals and construct and operate mineral-related facilities. 
4.Secretary of the Interior report on access and authorizations for mineral development 
(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of the Interior, through the Bureau of Land Management and the United States Geological Survey, and in consultation with the Secretary of Agriculture (through the Forest Service Mineral and Geology Management Division), the Secretary of Defense, the Secretary of Commerce, and the heads of other appropriate Federal agencies, shall prepare, submit to Congress, and make available to the public a report that includes— 
(1)an inventory of the nonfossil-fuel mineral potential of lands under the jurisdiction of the Bureau of Land Management and the Forest Service and an identification of all such lands that have been withdrawn, segregated, or otherwise restricted from mineral exploration and development; 
(2)an assessment of— 
(A)the mineral requirements to meet current and emerging national security, economic, industrial manufacturing, technological, agricultural, and social needs; 
(B)the Nation’s reliance on foreign sources to meet those needs; and 
(C)the implications of mineral supply shortages or disruptions; 
(3)a detailed description of the time required to process mineral applications, operating plans, leases, licenses, permits, and other use authorizations for mineral-related activities on lands under the jurisdiction of the Bureau of Land Management and the Forest Service, and identification of measures that would streamline the processing of such applications, such as elimination of overlapping requirements or set deadlines; 
(4)an itemized list of all use authorizations referred to in paragraph (3) for which applications are pending before the Bureau of Land Management and the Forest Service, and the length of time each of those applications has been pending; 
(5)an assessment of the impact of litigation on processing or issuing mineral exploration and mine permits, identification of the statutes the litigation was brought under, and the cost to the agency or the Federal Government, including for payments of attorney fees; 
(6)an update of the 2009 Economic Impact of the Department of the Interior’s Programs and Activities report to include locatable minerals; 
(7)an assessment of the Federal workforce with educational degrees and expertise in economic geology, geochemistry, mining, industrial minerals, metallurgy, metallurgical engineering, and mining engineering, including— 
(A)retirement eligibility and agency plans for retention, recruitment, and succession planning; 
(B)comparison of the existing Federal salaries and recruitment and retention bonuses with the salaries, recruitment incentives, and retention packages normally offered in the mineral industry; and 
(C)examination of the differences between Federal and private financial packages for early-, mid-, and late-career workers; and 
(8)an inventory of rare earth element potential on the Federal lands, and impediments or restrictions on the exploration or development of those rare earth elements, and recommendations to lift the impediments or restrictions while maintaining environmental safeguards. 
(b)Progress reportsNot later than one year after the date of enactment of this Act, and each year thereafter for the following two years, the Secretary of the Interior shall submit to Congress and make available to the public a report that describes the progress made in reaching the policy goals described in section 3(b), including— 
(1)efforts to increase access to domestic supplies of minerals, and facilitation of their production; and 
(2)implementation of recommendations contained in— 
(A)the National Research Council reports— 
(i)Minerals, Critical Minerals, and the U.S. Economy; 
(ii)Managing Minerals for a Twenty-First Century Military; and 
(iii)the current workforce study authorized in sections 385 and 1830 of the Energy Policy Act of 2005 (119 Stat. 744, 1137); 
(B)the Department of Energy Critical Materials Strategy I and II; and 
(C)the Department of Defense assessment and plan for critical rare earth elements in defense applications required under section 843 of the National Defense Appropriations Act for Fiscal Year 2011. 
5.National mineral assessmentFor the first National Mineral Assessment conducted after the date of enactment of this Act, the United States Geological Survey shall include mineral assessments for those mineral commodities important to the Nation’s energy infrastructure, manufacturing and agricultural industries, and to the national defense. Priority should be given to minerals that are critical based on the impact of a potential supply restriction and the likelihood of a supply restriction. 
6.Global mineral assessmentThe United States Geological Survey is directed to expand the current Global Mineral Assessment to include mineral assessments for rare earth elements and other minerals that are critical based on the impact of a potential supply restriction and the likelihood of a supply restriction. Assessments conducted under this section shall include an analysis, developed with participation by the National Minerals Information Center and in consultation with appropriate agencies, of the rare earth elements or other critical minerals supply chain and associated processes and products, including mining, processing, recycling, separation, metal production, alloy production, and manufacturing of products sold to end users. In conducting the assessment, the United States Geological Survey should coordinate with the heads of foreign geologic surveys when possible. 
7.DefinitionsIn this Act— 
(1)InventoryThe term inventory means an accounting of known mineral occurrences and mineral deposits, including documentation of identified resources. 
(2)Mineral assessmentThe term mineral assessment means an assessment of undiscovered mineral resources that includes a qualitative assessment and a quantitative assessment of such resources. 
(3)Qualitative assessmentThe term qualitative assessment means a geologic-based delineation (mapping) of areas permissive for the occurrence of undiscovered mineral resources, based on all available geotechnical data including geology, geophysics, geochemistry, remote sensing, and mineral localities data. 
(4)Quantitative assessmentThe term quantitative assessment means a probabilistic estimate of the quantity and quality by tonnage and grade of undiscovered mineral resources in areas delineated as permissive for occurrence in a qualitative assessment. 
8.Applicability of other statutory mining policiesNothing in this Act shall be construed as affecting any provision of or requirement under the Mining and Minerals Policy Act of 1970 (30 U.S.C. 21a). 
 

April 1, 2014
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
